Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The response filed June 13, 2021 is acknowledged.  Claims 1-13 have been canceled.  Claims 14-27 pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 14-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 14 to insert the following step “and wherein when the target region has no variation of the reference sequence no amplified product is produced because the single stranded nucleic acid hybridizes with the template and inhibits amplification.”, after the final step of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in overcoming the rejection over Tanigawa.  Further, the prior art has been considered and while Fujita et al. (PLoS One, 2016, 11(4):e0153901, p. 1-17) teaches a method that includes a pair of primers flanking a reference sequence, Fujita neither suggests or anticipates the method as claimed because Fujita does not teach the inclusion of a single stranded nucleic acid which binds to the reference probe region which comprises RNA and which hybridizes with “higher complementarity to the reference sequence than to a variant sequence having a variation of the reference sequence”.  Instead, Fujita only teaches hybridization of a DNA probe to a reference sequence to generate a signal for detection.  Unlike the features of the instant method, the reference probe of Fujita does not influence or impact amplification in any way and the reference probe only functions to signal detection of an allele.  None of the prior art teaches or suggests a method as claimed and therefore the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637